Pete V. Domenici U.S. Courthouse                                                          Case No.: 18−13232−t7
333 Lomas Blvd. NW, Suite 360                                                             Chapter: 7
Albuquerque, NM 87102
505−415−7999/866−291−6805                                                                 Judge: David T. Thuma
www.nmb.uscourts.gov                                                                      Judge/341 Location: TA

                                         UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF NEW MEXICO

In re Debtor(s):

Felix S Candelaria Jr.                                          Sarah Diana Candelaria
PO Box 1195                                                     PO Box 1195
Los Lunas, NM 87031                                             Los Lunas, NM 87031
SSN/ITIN(if any): xxx−xx−3852                                   SSN/ITIN(if any): xxx−xx−0410


                                  NOTICE OF DEADLINE TO FILE PROOF OF CLAIM

       The initial notice to creditors in this case stated there was no need to file a proof of claim because it did not
appear that there would be assets available for creditors. The trustee has since notified the Court that there may be
assets from which a distribution may be paid.

      Creditors who wish to receive a distribution in this case must file a proof of claim with the Clerk of the
Bankruptcy Court. The deadline1 to file a proof of claim is:


                                                   Date: August 12, 2019


          Creditors who do not file a proof of claim on or before this date might not share in any distribution in this case.

       There is no fee for filing a proof of claim. Claims may be filed electronically through the Bankruptcy Court's
electronic Proof of Claims (ePOC) program, accessible from the Bankruptcy Court's website:
www.nmb.uscourts.gov/claims−e−filing. Alternatively, proofs of claim may be filed by mail or in person. If mailed,
the proof of claim must be received by the Clerk of the Bankruptcy Court by the deadline. A proof of claim form
(Official Form 410) can be obtained at www.uscourts.gov/forms/bankruptcy−forms/proof−claim−0 or from any
bankruptcy clerk's office. Creditors who have already filed a proof of claim need not file another one.

Court Address:                  Mail or hand deliver to:
                                Pete V. Domenici U.S. Courthouse
                                333 Lomas Blvd. NW, Suite 360
                                Albuquerque, NM 87102




                                                                Lana Merewether
                                                                Clerk of Court




_____________________________
1The deadline for governmental units to file a proof of claim may be later than the deadline in this notice. See Fed. R.
Bankr. P. 3002(c)(1).
nm_ntcpossdvd133.jsp − 5/7/19


           Case 18-13232-t7           Doc 30    Filed 05/07/19       Entered 05/07/19 14:37:30 Page 1 of 1
